DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a divisional of U.S. Patent Application Ser. No. 13/492,859 filed June 9, 2012, which claims the benefit of Provisional Patent Applications Ser. No. 61/495,381 filed June 10, 2011, Ser. No. 61/549,244 filed October 20, 2011, Ser. No. 61/599,428 filed February 16, 2012, and Ser. No. 61/610,090 filed March 13, 2012. Said Application No. 13/492,859 is a Continuation-in- Part of U.S. Patent Application Serial No. 13/107,858 filed May 13, 2011, which claims the benefit of Provisional Patent Application Ser. No. 61/334,185 filed May 13, 2010.  Said Application No. 13/492,859 is also a Continuation-in-Part of U.S. Patent Application Serial No. 12/764,091 filed April 20, 2010, which claims the benefit of Provisional Patent Applications Ser. No. 61/171,055 filed April 20, 2009, Ser. No. 61/179,074 filed May 18, 2009, Ser. No. 61/224,914 filed July 13, 2009, Ser. No. 61/229,617 filed July 29, 2009, and Ser. No. 61/236,882 filed August 26, 2009. This application claims the benefit of U.S. Patent Application Ser. No. 14/133,818 filed December 19, 2013 which claims the benefit of Provisional Patent Applications Ser. No. 61/739,124 filed December 19, 2012, and Ser. No. 61/806,331 filed March 28, 2013.

Information Disclosure Statement
The IDSs submitted on 1/25/2019 and 8/4/2021 were previously considered. 

Status of Claims
Applicant’s amended claims, filed 11/30/2021 with the After Final Consideration Program Request, have not been entered.
Claim 1 has been amended by Examiner’s Amendment below.
Claims 12-19 have been canceled by Examiner’s Amendment below. 
The TITLE has been amended by Examiner’s Amendment below. 
Claims 1-11 are currently pending in this application and have been allowed.   

Allowable Subject Matter
As noted for reasons in the “Reasons for Indication of Potentially Allowable Subject Matter” section of the Final mailed 9/1/2021, claims 1-11 overcome the prior art. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Rozman on 12/14/2021.
The application has been amended as follows: 

IN THE TITLE
Method for Predictive Analytics for Finding Related Array Entries

IN THE CLAIMS

(Currently Amended) A computer-implemented method comprising:
	(a) identifying a target entry in a second array having entries comprising items, wherein a first set of entries in a first array are linked to the target entry in the second array, the first array having entries comprising users;  
	(b) finding related entries in the second array that have similarities to the target entry in the second array using a correlation;
	(c) finding linked entries in the first array that are linked to the related entries found in the second array and not in the first set of entries in the first array; 
	(d) using the linked entries found in the first array that are linked to the related entries found in the second array and not in the first set of entries in the first array as a second set of entries in the first , wherein steps (a) through (d) are computationally complex and are performed on a non-real-time train component running on a first computing device; [[and]]
(e) communicating information regarding the second set of entries in the first array that are related to the first set of entries in the first array from the first computing device to a second computing device; and
(f) thereafter communicating electronically from a real-time recommend component optimized for real-time response running on the second computing device to one or more third computing devices associated with one or more users associated with the second set of entries in the first array regarding an item associated with the target entry in the second array, thereby separating the computational complexity of steps (a) through (d) from step (f) performed on the real-time recommend component, wherein the first computing device is separate from the second computing device and the first and second computing devices are separate from the one or more third computing devices, and the electronic communication from the real-time recommend component to the one or more third computing devices occurs in real-time. 

12-19.	(Canceled) 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	As noted for reasons in the “REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER” section of the Final Office Action mailed 9/1/2021, claims 1-11 overcome the prior art. 
	The claims recite eligible subject matter because, while the claims recite an abstract idea of “communicating an item associated with a target entry to one or more users”, the additional elements implement any abstract idea into a practical application. Specifically, the additional elements of wherein steps (a) through (d) are computationally complex and are performed on a non-real-time train component running on a first computing device; (e) communicating information regarding the second set of entries in the first array that are related to the first set of entries in the first array from the first computing device to a second computing device; and (f) thereafter communicating electronically from a real-time recommend component optimized for real-time response running on the second computing device to one or more third computing devices associated with one or more users associated with the second set of entries in the first array regarding an item associated with the target entry in the second array, thereby separating the computational complexity of steps (a) through (d) from step (f) performed on the real-time recommend component, wherein the first computing device is separate from the second computing device and the first and second computing devices are separate from the one or more third computing devices, and the electronic communication from the real-time recommend component to the one or more third computing devices occurs in real-time, amount to more than merely using the computer as a tool to implement an abstract idea and more than merely generally linking any abstract idea to a computing environment. As noted in the Remarks filed 11/30/2021, paragraph [357] (as published) of priority application 12/764,091 (which was incorporated by reference to the instant application), the claims recite a practical application that results in a technical improvement in that the recited functionality is distributed between different devices in an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	Reference A of the Notice of References Cited Scott et al. (US 2010/0280920 A1) discloses generating recommendations based on similarities between location information of multiple users and determining one or more characteristics of the given user.  
	Reference B of the Notice of References Cited Chanda (US 8,380,583 B1) discloses extrapolating item characteristics from first items having a characteristic and second items not known to have the characteristic based at least in part on the strength of associations between the pluralities of items.  
	Reference C of the Notice of References Cited Harbick et al. (8,260,656 B1) discloses item to item mapping of similar items using item to user tables to provide similar item recommendations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625